Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000822
                                                         23-DEC-2014
                                                         10:04 AM
                           SCWC-14-0000822


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      WELLS FARGO BANK, N.A. TRUSTEE POOLING AND SERVICING

        AGREEMENT DATED AS OF APRIL 1, 2005 ASSET-BACKED

           PASS-THROUGH CERTIFICATES SERIES 2005-WHQ2,

                  Respondent/Plaintiff-Appellee,


                                 vs.


 CONSTANCIO A. SUNIGA, JR.; CORAZON MORALES SUNIGA; JOHN DOES 1­
10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10;

       DOE ENTITIES 1-10; and DOE GOVERNMENTAL UNITS -10,

                Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-14-0000822; CIV. NO. 11-1-0332)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on

November 14, 2014, is hereby rejected.


          DATED:    Honolulu, Hawai'i, December 23, 2014.

Melodie Aduja,                  /s/ Mark E. Recktenwald

for petitioners

                                /s/ Paula A. Nakayama

Paul Alston and 

J. Blaine Rogers                /s/ Sabrina S. McKenna

for respondent

                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson